DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: tangent (T1, T2) and angle (A1, A2) in claim 109.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 102-126 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 103-125 depend from canceled claim 1. For examination purposes, it has been assumed they were intended to depend from claim 102.
Each of claims 102 and 126 recite “at least one second locking element”. However, no first locking element is defined. The introduction of a second locking element without a first locking element muddies the scope of the claims.
Claim 109 lists a number of tangents and angles. However, the tangents and angles are not identified in the figures. The intended scope of the claim cannot be ascertained and requires an unreasonable amount of speculation as to the structure.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 126 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeRick et al., WO2017/187298.
Regarding claim 126:
DeRick discloses first tile (1A) for use in a multi-purpose tile system, the first tile comprising: 
at least one first edge (6) having a first coupling profile comprising: 
a sideward tongue (22, refer to Fig. 12) extending in a direction substantially parallel to the upper side of the first tile, 
at least one first downward flank (proximal/right side of edge) lying at a distance from the sideward tongue, and 
a first downward recess formed between the sideward tongue and the first downward flank, 
wherein at least a part of the proximal side of the sideward tongue of the first coupling profile, facing the first downward recess, is downwardly inclined (R3) in a direction away from the first downward flank, in such a way that an angle (A3) is enclosed with the normal perpendicular to the plane defined by the first tile and the second tile wherein said angle is situated between 0 and 60 degrees; 
at least one second edge (8) having a second coupling profile comprising: 
a downward tongue (20, refer to Fig. 13) extending in a direction substantially perpendicular to the upper side of the first tile, 
at least one second downward flank lying at a distance from the downward tongue, 
a second downward recess formed between the downward tongue and the downward flank, and 
at least one second locking element (14), 
wherein at least a part of the proximal side of the downward tongue (20), facing the second downward recess, is downwardly inclined (R2) in a direction away from the second downward flank, in such a way that an angle (A2) is enclosed with the normal perpendicular to the plane defined by the first tile and the second tile wherein said angle is situated between 0 and 60 degrees; 
at least two other edges (7 and 9), each other edge having a third coupling profile comprising: 5170431.DOCxPage 9Application No. Not Yet Assigned Paper Dated April 23, 2021 In Reply to USPTO Correspondence of N/A Attorney Docket No. 3135-2102042 
a third recess (23) configured for accommodating at least a part of the sideward tongue of the first coupling profile of a second tile and at least a part of the downward tongue of the second coupling profile of the second tile, said third recess being defined by an upper lip and a lower lip, wherein said lower lip is provided with an upward locking element (18), and 
at least one third locking element (27), 
wherein at least a part of the proximal side of the upward locking element, facing the third recess, is upwardly inclined in a direction away from the upper lip, in such a way that an angle is enclosed with the normal perpendicular to the plane defined by the first tile and the second tile wherein said angle is situated between 0 and 60 degrees; 
wherein the first coupling profile and the third coupling profile are configured such that the first tile and the second tile can be coupled to each other at the first and other edges through a turning movement, wherein, in coupled condition: 
at least a part of the sideward tongue of the first coupling profile of the first tile is inserted into the third recess of the third coupling profile of the second tile to realize a vertical locking effect, and 
at least a part of the upward locking element of the third coupling profile is inserted into the first downward recess of the first coupling profile, and 
wherein the second coupling profile and the third coupling profile are configured such that the first tile can be coupled to the second tile at the second and other edges by means of a fold-down movement or a vertical movement, wherein, in coupled condition: 
at least a part of the downward tongue of the second coupling profile is inserted in the third recess of the third coupling profile, 
at least a part of the upward locking element of the third coupling profile is inserted in the second downward recess of the second coupling profile, and 
at least one second locking element is facing, and co-acting with, at least one third locking element to realize a vertical locking effect, 
wherein, responsive to a turning movement of the first tile, the at least one first downward flank is configured to face the at least one third locking element of the third coupling profile of the second tile.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 102-113 and 115-125 are rejected under 35 U.S.C. 103 as being unpatentable over DeRick et al., WO2017/187298 in view of Hannig, WO 2016/091819.
Regarding claim 102:
DeRick discloses a multi-purpose tile system, comprising a plurality of floor tiles (refer to Fig. 6, amongst others), wherein a first tile (1A) of the plurality of tiles comprises: 
at least one first edge (6) having a first coupling profile comprising: 
a sideward tongue (22, refer to Fig. 12) extending in a direction substantially parallel to the upper side of the first tile, 
at least one first downward flank (proximate side shown in Fig. 12) lying at a distance from the sideward tongue, and 
a first downward recess formed between the sideward tongue and the first downward flank, 
wherein at least a part of the proximal side of the sideward tongue of the first coupling profile, facing the first downward recess, is downwardly inclined (R3) in a direction away from the first downward flank, in such a way that an angle is enclosed with the normal perpendicular to the plane defined by the first tile and the second tile wherein said angle is situated between 0 and 60 degrees; 
at least one second edge (8) having a second coupling profile comprising: 
a downward tongue (20, refer to Fig. 13) extending in a direction substantially perpendicular to the upper side of the first tile, 
at least one second downward flank lying at a distance from the downward tongue, 
a second downward recess formed between the downward tongue and the downward flank, and 
at least one second locking element (14), 
wherein at least a part of the proximal side of the downward tongue, facing the second downward recess, is downwardly inclined (R2) in a direction away from the second downward5170431.DOCxPage 3Application No. Not Yet Assigned Paper Dated April 23, 2021 In Reply to USPTO Correspondence of N/AAttorney Docket No. 3135-2102042flank, in such a way that an angle is enclosed with the normal perpendicular to the plane defined by the first tile and the second tile wherein said angle is situated between 0 and 60 degrees; 
at least two other edges (7 and 9), each other edge having a third coupling profile comprising: 
a third recess (23) configured for accommodating at least a part of the sideward tongue of the first coupling profile of a second tile of the plurality of floor tiles and at least a part of the downward tongue of the second tile (refer to Figs. 12 and 13), said third recess being defined by an upper lip (24) and a lower lip (25), wherein said lower lip is provided with an upward locking element (18), and 
at least one third locking element (C2), 
wherein at least a part of the proximal side of the upward locking element, facing the third recess, is upwardly inclined (R2 and R3) in a direction away from the upper lip, in such a way that an angle is enclosed with the normal perpendicular to the plane defined by the first tile and the second tile wherein said angle is situated between 0 and 60 degrees; 
wherein the first coupling profile and the third coupling profile are configured such that the first tile and the second tile can be coupled to each other at the first and other edges through a turning movement, wherein, in coupled condition: 
at least a part of the sideward tongue of the first coupling profile of the first tile is inserted into the third recess of the third coupling profile of the second tile to realize a vertical locking effect, and 
at least a part of the upward locking element (18) of the third coupling profile, is inserted into the first downward recess of the first coupling profile, and 
wherein the second coupling profile and the third coupling profile are configured such that the first tile and the second tile can be coupled to each other at the second and other edges by means of a fold-down movement or a vertical movement, wherein, in coupled condition: 
at least a part of the downward tongue of the second coupling profile is inserted in the third recess of the third coupling profile, 
at least a part of the upward locking element (18) of the third coupling profile is inserted in the second downward recess of the second coupling profile, and 5170431 .DOCxPage 4Application No. Not Yet Assigned Paper Dated April 23, 2021 In Reply to USPTO Correspondence of N/A Attorney Docket No. 3135-2102042 
wherein, responsive to a turning movement of the first tile, the at least one first downward flank is configured to face the at least one third locking element of the third coupling profile of the second tile.
DeRick does not expressly disclose a bulge.
Hannig discloses a locking element (8), wherein said locking element comprises at least one outward bulge (16), wherein said outward bulge is inserted into a downward recess of a coupling profile, and at least one second locking element (15) is facing, and co-acting with, at least one outward bulge of the locking element to realize a vertical locking effect (refer to Fig. 4).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the cooperating edges including the bulge for the edges of DeRick in order to provide a latching catch that provides alignment and vertical locking.
Regarding claim 103:
DeRick discloses wherein the second tile is structured the same as the first tile, wherein a third tile of the plurality of tiles is structured the same as the first tile, and wherein the first coupling profile of the first tile and the third coupling profile of the third tile are configured such that the first tile and the third tile can be coupled to each other at the first and other edges by means of a turning movement, wherein, in coupled condition: at least a part of the sideward tongue of the first coupling profile of the first tile is inserted into the third recess of the third coupling profile of the third tile, and at least a part of the upward locking element of the third coupling profile of the third tile is inserted into the first downward recess of the first coupling profile of the first tile (refer to Fig. 1 showing the plurality of tiles).
Regarding claim 104:
DeRick discloses wherein each tile of the plurality of tiles is structured the same as the first tile.
Regarding claim 105:
DeRick discloses wherein the first coupling profile and the third coupling profile are configured for locking together the first and second tiles both vertically and horizontally.
Regarding claim 106:
DeRick discloses wherein the second coupling profile and the third coupling profile are configured for locking together the first and second tiles both vertically and horizontally.
Regarding claim 107:
DeRick modified in view of Hannig discloses wherein the at least one second locking element of the second coupling profile is provided at the second downward flank of the second coupling profile, and wherein at least one third locking element of the third coupling profile is provided at a distal side of the lower lip facing away from the third recess and a distal side of the upward locking element facing away from the third recess (the dimple/bulge engagement).
Regarding claim 108:
DeRick modified in view of Hannig discloses wherein the at least one second locking element of the second coupling profile is provided at a distal side of the downward tongue facing away from the second downward recess, and wherein at least one third locking element of the third coupling profile is provided at a side of the upper lip, in coupled condition facing said distal side of the downward tongue of the second coupling profile of the first tile.
Regarding claim 109:
DeRick appears to disclose the various tangents and angles but mapping of the claim to the prior art of DeRick cannot be achieved without unreasonable conjecture.
Regarding claim 110:
DeRick discloses wherein the second locking element and the third locking element are positioned closer to the upper side of the first tile compared to an upper side of the upward locking element (refer to Fig. 13).
Regarding claim 111:
DeRick modified in view of Hannig discloses wherein at least one third locking element of the third coupling profile is provided at a distal side of the lower lip facing away from the third recess and a distal side of the upward locking element facing away from the third recess.
Regarding claim 112:
DeRick modified in view of Hannig discloses wherein at least one first locking element of the first coupling profile is provided at a distal side of the first coupling profile (21 and 22 refer to Fig. 5 of Hannig), being located above at least a part of the sideward tongue, and wherein at least one the third locking element of the third coupling profile is provided at a side of the upper lip, in coupled condition facing said distal side of the first coupling profile of the second tile.  
Regarding claim 113:
DeRick discloses wherein the first edge and the third edge, in coupled condition, define a first closing surface defined as a first vertical plane through the upper edges of the coupled tiles or at least the location where the tiles come together at the upper side of the tiles, and wherein the first coupling profile and the third coupling profile are configured such that in coupled condition, each of the sideward tongue and the third recess extends through said first vertical plane, and wherein a lower side of the sideward tongue of the first coupling profile, in coupled condition of two tiles, is supported by a lower surface of the upward third recess of the third coupling profile, such that a formed contact surface extends through said first vertical plane (refer to Fig. 3).
Regarding claim 115:
DeRick discloses wherein the first coupling profile and the third coupling profile are configured such that in coupled condition a pretension is existing, which forces the first tile and the second tile towards each other, wherein this is performed by applying overlapping contours.  
Regarding claim 116:
DeRick discloses wherein the pretension is the result of a deformation, either an elastic bending or an elastic compression, or a combination of both.  
Regarding claim 117:
DeRick discloses wherein at least a part of an upper side of the upward locking element is inclined downwardly in a direction facing way from the upper lip of the third coupling profile.  
Regarding claim 118:
DeRick discloses wherein at least a part of an upper side of the first downward recess is inclined downwardly towards the first downward flank.  
Regarding claim 119:
DeRick discloses wherein at least a part of an upper side of the second downward recess is inclined downwardly towards the second downward flank.  
Regarding claim 120:
DeRick discloses wherein the difference between the upper lip and the lower lip, measured in the plane of the tile appears to be larger than 1.0 times, and is at least 1.25 times, the thickness of each of the plurality of tiles but does not expressly disclose that range.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the difference between lips limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.  
Regarding claim 121:
DeRick discloses wherein each of the plurality of tiles comprises at least one base layer, wherein the base layer comprises at least one composite material of at least one polymeric material and at least one non-polymeric material.  
Regarding claim 122:
DeRick discloses wherein the at least one non- polymeric material is wood.
Regarding claim 123:
DeRick modified in view of Hannig discloses wherein the at least one second locking element comprises at least one first locking groove provided in the at least one second downward flank.  
Regarding claim 124:
DeRick modified in view of Hannig discloses wherein the at least one first locking element comprises at least one first locking groove provided in the at least one first downward flank.  
Regarding claim 125:
DeRick discloses wherein the sideward tongue has a distal portion, a proximal side opposite the distal portion, and a lower side extending there between, but DeRick does not expressly disclose the lower side being parallel to and opposite the upper side of the first tile.
Hannig discloses a lower side that is parallel to and opposite the upper side of a first tile.
At the time the invention was filed, it would have been obvious to make the lower side parallel as suggested by Hannig, the modification yielding no extraordinary or unexpected results but simplifying the geometry of the structure of DeRick.

Claim 114 is rejected under 35 U.S.C. 103 as being unpatentable over DeRick et al., WO2017/187298 in view of Hannig, WO 2016/091819 in view of DeRick, CA 3056031.
Regarding claim 114:
DeRick discloses wherein at the lower side of the lower lip of the third coupling profile the lip bends (Fig. 9) but does not disclose a recess.
DeRick CA’031 discloses a recess (45) which extends up to the distal end of the lower lip and which allows a bending of the lower lip in downward direction (refer to Fig. 7).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to incorporate the recess as suggested by DeRick CA’031 into the lower lip of DeRick in order to more easily facilitate attachment between edges.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633